  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
     v.                           )            2:19cr118-MHT
                                  )                 (WO)
CLARENCE WRIGHT LANE, JR.         )

                             ORDER

    It is ORDERED that:

    (1) Defendant Clarence Wright Lane, Jr.’s motion to

          reschedule hearing (doc. no. 46) is granted.

    (2) Defendant      Lane’s         motion        to    review    the

          magistrate judge’s detention order (doc. no.

          42) is reset for argument and an evidentiary

          hearing on July 24,           2019,   at 9:00 a.m., in

          Courtroom   2FMJ   of       the   Frank    M.   Johnson   Jr.

          United States Courthouse Complex, One Church

          Street, Montgomery, Alabama.              The parties have

          agreed that the court can rely on the evidence

          presented to the magistrate judge on February
    27, 2019, and any additional evidence presented

    on July 24.

(3) The   government   is       still   to   file   a   written

    response to the motion (doc. no. 42) by July

    22, 2019.

DONE, this the 3rd day of July, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE




                            2
